ON MOTION FOR REHEARING
GLICKSTEIN, Judge.
We deny rehearing, but write to clarify our opinion in Spielvogel v. Crown Realty Associates, filed June 27, 1984.
The essence of the opinion is that the trial court erred in entering judgment in favor of the defendants because (1) the result could not be reached on defendants’ motion for judgment on the pleadings, when plaintiff’s well-pled allegation that the mortgage was a balloon mortgage, subject to the provisions of section 697.05, Florida Statutes (1983), had to be taken to be true; and (2) the term of that mortgage was, contrary to the trial court’s calculation, less than five years, and therefore not exempt from the application of section 697.-05.
The effect of the opinion was to reverse the trial court’s final judgment. The case was remanded for further proceedings as if the motion for judgment on the pleadings had been denied.
ANSTEAD, C.J., and DOWNEY, J., concur.